DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/01/2021.  Claims 1-22 are pending.  Claims 1 and 14 are independent.  Claims 14-21 are withdrawn. Claim 22 has been newly added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US Pub. No.: 2015/0202411).
Regarding claims 1-12, Duncan discloses a uterine tamponade assembly (the whole assembly shown in Fig. 1) comprising: a catheter (8, Figs. 1-4) comprising a longitudinal body (9, Figs. 1-4) having a proximal end (13, Fig. 1) semi-rigid plastic, for example including, but not limited to nylon, although other suitable materials may be used.  These various components, and preferably the arms 18, 19, may also be over-molded or covered with a softer material, such as polyurethane to make them less traumatic to the sensitive tissue of the cervix 7 and vagina 5”.  The component 48 itself is pliable since it’s formed of a semi-rigid material.  Furthermore, the softer material, such as polyurethane, covering component 48 is a pliable material); wherein the tamponade device comprises an inflatable balloon configured for expansion within a body cavity (Para. [0014]); wherein the at least one outer disk is concentric with the at least one clip (Fig. 2); wherein the anchor is configured for insertion and expansion in the vaginal canal (Figs. 1-4); a stylet (10, Figs. 1-4) extending longitudinally within the drainage lumen of the catheter; wherein the stylet comprises a proximal end and a distal end and a lumen extending there . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US Pub. No.: 2015/0202411) as applied to claim 1 above, and further in view of Yoon et al. (US Pub. No.: 6,395,012).
Regarding claim 13, Duncan disclose substantially all the limitations of the claim as taught above but fails to disclose that an outer diameter of the proximal 
Yoon teaches, in the same field of endeavor (uterine tamponade assembly), a uterine tamponade comprising an outer disk having a proximal end and a distal end; wherein an outer diameter of the proximal end of the at least disk is greater than an outer diameter of the distal end of the at least one of the outer disk.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the outer disk Duncan to be shaped such that an outer diameter of the proximal end of the at least disk is greater than an outer diameter of the distal end of the at least one of the outer disk as taught by Yoon in order to obtain the advantage of making the outer disk to also serve as a plug to prevent the fluid from escaping the uterine/body cavity (Yoon, Col. 4, lines 30-34).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US Pub. No.: 2015/0202411) as applied to claim 1 above, and further in view of Asfar et al. (US Pub. No. 2018/0256389).
Regarding claim 22, Duncan discloses substantially all the limitations of the claim as taught above but fails to disclose that the outer disk comprises a durometer of approximately 30D to approximately 70D.  However, Duncan further discloses that the component 48 can be covered with a softer material to make them less traumatic to the sensitive tissue of vagina.

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the durometer or hardness of the outer disk (or material that can interact with the vagina during the insertion of the device into the vagina) to include a durometer of approximately 30D to approximately 70D, such as 60D as taught by Asfar for as a suitable hardness for the sensitive tissue of vagina, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
                                                             Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 22 have been considered but are moot in view of new ground(s) of rejection.   
In response to the argument(s) on pages 5-8 of the remarks, Duncan discloses the outer disk (48 with the softer material covering it, Fig. 2 and Para. [0024]) comprises a pliable material (Para. [0024], “collars 28, 30, 48 may be formed or molded from a rigid or semi-rigid plastic, for example including, but not limited to nylon, although other suitable materials may be used.  These various components, and preferably the arms 18, 19, may also be over-molded or covered with a softer material, such as polyurethane to make them less traumatic to the sensitive tissue of the cervix 7 and vagina 5”.  The component 48 itself is pliable since it’s formed of a semi-rigid material.  Furthermore, the softer material, such as polyurethane, covering component 48 is a pliable material).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771